OFfWJ3^NO^IGgJfWN«MJR^©P<:RIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78,71
                                                                    ^Masv
             OFFICIAL BUS!
             STATE OF T
             PENALTY-FOR
 1/21/2015
             PRIVATE USE                                                               2015
                                                                MAILED FROM ZIP CODE 78 701
 HARRISON, WILLIAM BUFORD Tr. Ct. No7644449-C                      WR-36,092-03
 The Court has dismissed withoukwritten order this subsequent application for a writ
 of habeas corpus. TEX. CODE CRIM: PROC: Art. 11.07, Sec. 4(a)-(c).
                                                                            Abel Acosta, Clerk

                               WILLIAM BUFORD HARRISON




EBH3B